Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 10/25/2021, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.
Status of the application
3.	 Claims 1-4, 6-23 are pending in this application. 
Claims 17-20 have been withdrawn. 
Claims 1-4, 6-16, 21-23 have been rejected. 

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	 Claims 1-4, 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brommelsiek et al. USPN 5766668 in view of Prakash et al. US 2007/0116828.

8. 	Regarding claims 1-4, 6-9, Brommelsiek et al. discloses that an active
substance concentrate free-flowing powder composition (at least in Abstract of Brommelsiek et al.) in the form of spray dried product contains choline 85-99% by weight of choline chloride, <5% water and other minor additives are optional (at least in 
Brommelsiek et al. is silent about sugar alcohol in the composition.
Prakash et al. discloses that such a composition which includes choline chloride ([0088]) and having less than 1% water in the composition i.e. dry form ([0861]) can have polyols as ‘bulking agent’ e.g. xylitol, erythritol, mannitol (e.g. lactitol, etc.[0067], [0068], [0807], and [0808]) ‘binding agent” in the composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Brommelsiek et al. to include the teaching of Prakash et al. to incorporate polyol e.g. xylitol, mannitol etc. as bulking agent ([0067], [0068] e.g. bulking agent is sweet taste improving agent, [0807], and [0808]).
It is also to be noted that Brommelsiek et al. discloses free-flowing property of the choline chloride product with or without silicon oxides as discussed above. Additionally, itis also to be noted that the disclosed composition consisting essentially of the components choline chloride, sugar alcohol and very little moisture and their amounts (Table 1, examples 1-4 of Brommelsiek et al. and 0067], [0068], [0807], and [0808] of Prakash et al.) which meet the claim limitations of the composition having identical
ingredients as claimed in independent claim 1. Therefore, the disclosed composition will have the identical claimed property also.
(Additionally), Brommelsiek et al. also discloses that any number of excipients can be used which can facilitate the production of free-flowing property (col 5 lines 35- 

9. 	Regarding claim 10, Brommelsiek et al. discloses that an active substance concentrate composition in the form of spray dried product (Examples 1-4).
Prakash et al. discloses that the disclosed choline chloride containing polyol as bulking agent can be spray dried (in Prakash et al., [0865]) by using fluid bed agglomeration process ([0865]) and followed by spraying says particle size is increased with the binding agents ([0865)]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Brommelsiek et al. to include the teaching of Prakash et al. to incorporate polyol e.g. xylitol, mannitol etc. as bulking agent (([0067], [0068], [0807], and [0808]) and to spray dry together by using fluid bed agglomeration process ([0865]) and followed by spraying having an increased particle size with the binding agents e.g. polyol ([0865]) to have agglomerated free- flowing final choline salt product.

10. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brommelsiek et al. USPN 5766668 in view of Prakash et al. US 2007/0116828 as applied to claim 1 and further in view of Pace et al. US2002/0056206.

11. 	Regarding claim 11, Brommelsiek et al. in view of secondary prior arts are silent about the amount of mannitol.

It would have been be obvious to one of ordinary skill in the art to optimize the amount of bulking agent from the teaching of Pace et al. (at least in [0194], [0196], [0197]) in order to achieve the desired amount of redispersion of small particles, excipient action, and protection.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify choline compound containing composition of Brommelsiek et al. in view of secondary prior arts by including the teaching of Pace et al. to incorporate mannitol in an amount ranging from 1% to 30% (w/w) in order to serve as bulking agent in the composition to be spray dried for making spray dried product ([0199], [0201], [0204]).Even if Pace et al. discloses that the composition includes phospholipid, e.g. phosphatidylcholine, fenofibrate containing composition ([0204], in claim 27 of Pace et al.), however, Prakash et al. discloses that choline containing composition can contain polyol e.g. mannitol ([(0088], [0067], [0068], [0807], and [0808]) ‘binding agent” in the composition (e.g.[0088], [0067], [0068], [0807], and [0808)).
Also, according to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)’.

12. 	Claims 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brommelsiek et al. USPN 5766668 in view of Prakash et al. US 2007/0116828 as applied to claim 1 and further in view of Rubin et al. US 2007/ 0149442 in view of Khanna et al. US 2003/0180249 and in view of evidence given by NPL Schlack et al. (in J Drug Development and Industrial Pharmacy Vol 27, pages 789-801, 2001).

13.	 Regarding claims 12-14, 16, Brommelsiek et al. in view of secondary prior arts are silent about the amount of phosphate salt as claimed in claims 12-14, 16.
Rubin et al. discloses that anhydrous dibasic calcium phosphate ([(0011]) is used as non-hygroscopic additive ([0070]) in an amount from about 1% to 90% by weight of the final composition ([0071]) in order to reduce moisture absorption and retains the non-hygroscopic property of the composition ([0068]) which include dibasic calcium phosphate, lactitol, mannitol etc. and mixtures thereof ([0041], [0070]) which absorbs less than 1% water by weight in a humid environment having 100% humidity also ([0066]) to make non-hygroscopic composition ([0020]) having an increased shelf life
and storage stability ([0009]). It is known that anhydrous form of dibasic calcium phosphate is free flowing as is also evidenced by NPL Schlack et al. (in Abstract).
It would have been be obvious to one of ordinary skill in the art to optimize the amount of bulking agent from the teaching of Rubin et al. (at least in [0011], [0077]) in order to achieve the desired moisture control.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Brommelsiek et al. in view of secondary prior arts to include the teaching of Rubin et al. to incorporate dibasic calcium phosphate, as non-hygroscopic agents in order to reduce moisture absorption and retains the non-hygroscopic property of the composition (in Rubin et al., [0068], [0041], [0070]) which absorbs less than 1% water by weight in a humid environment having 100% humidity also ([0066]) to make non-hygroscopic composition ([0020]) having an increased shelf life and storage stability ([(0009]) and protects moisture absorption and to make moisture balance in such a composition containing hygroscopic choline salt as disclosed by Khanna et al. (in Khanna et al. [0047]).

14. 	Regarding claim 13, it is also to be noted that claim 13 depends on claim 12. Therefore, the claim limitation of “less than about 5wt. percent phosphate salt” in claim 13 is interpreted as greater than zero but less than 5wt. % phosphate salt’.
As discussed above, Rubin et al. discloses that anhydrous dibasic calcium phosphate ([0011]) is used as non-hygroscopic additive ([0070]) in an amount from about 1% to 90% by weight of the final composition ([(0071]). Therefore, the disclosure of broad range amount of non-hygroscopic additive dibasic calcium phosphate 
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of non-hygroscopic additive dibasic calcium phosphate in the composition of Brommelsiek et al. from the disclosed broad range of non-hygroscopic additive dibasic calcium phosphate of Rubin et al. which meets the claimed range amount of claim 13 in order to provide the desired non-hygroscopic effect in the composition having an increased shelf life and storage stability (in Rubin et al., at least in [0009], [0020]) and protects moisture absorption and to make moisture balance in such a composition containing hygroscopic choline salt as disclosed by Khanna et al. (in Khanna et al. [0047]). (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

15. 	 Regarding claim 15, Prakash et al. discloses that the disclosed choline chloride containing polyol as bulking agent can be spray dried (in Prakash et al., [0865]) by using fluid bed agglomeration process ([0865]) and followed by spraying says particle size is increased with the binding agents ([0865]). Prakash et al. also discloses that the additives can be blended together ([0081], [0882] e.g. dry blended). Therefore, it is 
Claim 15 is also a product by process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior
product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, .

16. 	Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brommelsiek et al. USPN 5766668 in view of Prakash et al. US 2007/0116828 as applied to claim 1 and further in view of evidence given by Staniforth et al. US 2003/0185764.

17. 	Regarding claims 21 -23, Brommelsiek et al. in view of secondary prior arts disclose that the spray rate can be modified to control the average particle size, as it is known that by increasing the spray rate, the average particle size is also increased (in
Prakash et al. [0865]). Prakash has [0865]) disclosed particle size is increased with the binding agents and binding agent can also be polyol sorbitol as disclosed by Khanna et al. (Khanna et al. [0060]). Prakash et al. also discloses that the spray rate can be modified to control the average particle size, as it is known that by increasing the spray rate, the average particle size is also increased ([0865]). It is also to be noted that and as evidenced by Staniforth et al. that FLODEX is effective to measure flowability over
a scale 4mm to 40 mm ([0223]). Therefore, it is within the skill of one of ordinary skill

It would have been be obvious to one of ordinary skill in the art to optimize the flowability by measuring flowability using FLODEX over a scale 4mm to 40 mm as evidenced by Staniforth et al. ([(0223]) in order to achieve the desired flowability of the final composition.
Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the spray rate (Prakash et al. [0865]), and Flowability index test instrument (Flodex) to evaluate desired particle size etc. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired particle size of the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments

18.	Applicants arguments and affidavit as filed on 10/25/2021 have been considered. However, they are not persuasive. The reasons are discussed below.


	In response, it is to be noted that Brommelsiek et al. discloses that an active substance concentrate free-flowing powder composition (at least in Abstract of Brommelsiek et al.) in the form of spray dried product contains choline 85-99% by weight of choline chloride, <5% water and other minor additives are optional (at least in Abstract of Brommelsiek et al. and at least in col 6, Table 1) and other minor additives e.g. silicon oxides, however, optional (col 5 lines 40-45).
According to MPEP 2121 I, it states that prior art is presumed to be enabled. This presumption is bolstered in that Brommelsiek is an issued patent that claims choline chloride compositions with greater than 85% choline chloride.
Additionally, Brommelsiek discloses at the start of the working examples that they are illustrative and not limiting of the method of the invention.  One example where the yield was lower than hoped for does not amount to not being able to achieve higher concentrations.
Further, even if non-enabled, the reference can be used for all that it teaches in a 103 based obviousness rejection (MPEP 2121.01 II).  

20.	Applicants argued on page 8 that “No motivation to combine references and no reasonable expectation of success when combining references”.
Under this heading, applicants primarily argued that
(i)  “Furthermore, the other compounds described in Brommelsiek that may enhance flowability include other metal oxides, inorganic-organic salts, organic 
(ii) Therefore, a person having ordinary skill in the art would have no reasonable expectation of success in arriving at the claimed composition by relying on Brommelsiek, which explains the benefits of using excipients, hydrophobic adjuvants, and lubricants to maintain the free-flowing nature of the choline chloride compositions and provides no examples other than the prophetic examples of Table 1 wherein excipients and hydrophobic adjuvants are not included.
(iii) In fact, Prakash provides no discussion of flowability. Of the estimated millions (if not more) combinations of tabletop sweeteners that are possible from the disclosure of Prakash, there is nothing indicating that a combination of choline chloride and a sugar alcohol or derivative thereof in the claimed amounts would produce a free-flowing composition.
	In response to (i), that is why Prakash et al. is used to address polyol with motivation to modify Brommelsiek et al. and discussed in detail in the office action. 
Prakash et al. discloses that the disclosed choline chloride containing polyol as bulking agent can be spray dried (in Prakash et al., [0865]) by using fluid bed agglomeration process ([0865]) and followed by spraying says particle size is increased with the binding agents ([0865)]) and an increased particle size with the binding agents e.g. polyol ([0865]) provides an agglomerated free- flowing final choline salt product.
The composition of Prakash et al. contain choline also and therefore, it is analogous prior art. 
In response to (ii), Brommelsiek et al. discloses and as discussed above, hydrophobic additive component e.g. silicon additive is optional (at least in Table 1).
	In response to (iii), Prakash et al. discloses polyol can be used as bulking agent (at least in [0068], bulking agent which is sweet taste improving agent) and provides an agglomerated free- flowing final choline salt product agglomerating agent. Even if choline salt is disclosed amongst many ingredients ([0088] of Prakash et al.) it is to be noted that this is simply mentioned to state that botyh the polyols and choline chloride are compatible and can co-exist in one composition in order to establish that Prakash et al. is analogous prior art. 

	Declaration: 
21.	Applicants argued on page 10 second paragraph that “Applicants submit herewith a declaration under 37 C.F.R. § 1.132 of Michael R. Sestrick, further explaining the differences and benefits of the currently pending claims over the cited art.
Thus, a person having ordinary skill in the art would have no motivation to combine Prakash and Brommelsiek with any reasonable expectation of success because there is no indication in either Brommelsiek or Prakash that the composition of claim 1 would be free-flowing”.
In response, it is to be noted that and discussed in detail above why a person having ordinary skill in the art would have no motivation to combine Prakash and Brommelsiek with any reasonable expectation of success. It is to be noted that flowability is disclosed by Brommelsiek et al. with the optional additive of silicon salt. Therefore, polyols inclusion as bulking agent (bulking agent improves sweet taste, 
However, regarding unexpected result, furthermore, the examiner acknowledges 
the examples of primary prior art by Brommelsiek et al. have 90% by weight choline chloride in the composition. However, Brommelsiek et al. has disclosed hydrophobic additive (e.g. silicon) is optional (Table 1). Therefore, it is insufficient to overcome the above rejection because (1)
Applicant has not (1) compared the claimed invention with the closest prior at by Brommelsiek et al. to determine a trend for the results. Evidence of unexpected
results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed
range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02

Conclusion
22.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/DONALD R SPAMER/Primary Examiner, Art Unit 1799